Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of invention I, claims 16-33, in the reply filed on 11/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 34-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2021.

Information Disclosure Statement
The information disclosure statement filed 4/2/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language (Wantzen NPL only in German).  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to because:
The lines are not clean, black, and uniform as required by 37 CFR 1.94(l).  This is particularly problematic with respect to the references arrows, which are thicker and pixelated and thus limit the view of the structures.

The specification indicates member 14 is a hook on flange 6 for insertion into a recess in clamping member 10, however, member 14 looks like a portion of 8 or 10, similar to member 15 that is a portion of 2.  A hook on flange 6 should look like apportion of 6, i.e. a thin metal member extending from 6.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the specification refers to member 15 as a journal.  A journal is generally defined as a portion of an axle with a bearing and is not .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 includes the limitation “at least one connection member” in line 7.  It is unclear how the present invention could have more than one connecting member and as such it is unclear what the scope of “at least one” is.
Claim 16 includes the limitation “the sealing strip” in line 8.  This limitation lacks antecedent basis (previous recitation was “at least one sealing strip”). Claim 16 includes the limitation “the securing element and the trim element and/or the sealing strip are formed from plastic material or composite fiber material” in lines 9-10.  It is unclear how the conjunctions (and, and/or, or) function in this limitation as it appears from the disclosure that the securing element, trim element, and sealing strip may all be formed of plastic but only the securing element has details of being made of composite fiber material (page 5).

Claim 31 includes the limitation “the recesses” in line 2.  As claim 30, from which claim 31 depends, recites both the connection member and/or the clamping member having recesses, it is unclear if the recesses of claim 31 refer to the recesses on the connection member, the recesses on the clamping member, or both.  Examiner notes that both or the recesses on the clamping member do not appear to be supported.
Dependent claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2014/0212621 to Blottiau (hereinafter Blottiau).
Regarding claim 16, the device for edge sealing is shown in Blottiau in figures 1 and 3, with generic features from figures 2 and 4-17, with a securing element (11a’) by which the sealing device is fixable to a body flange (areas 1, 2, 3, 4 in figure 1); at least one sealing strip (12’) retained by the 

    PNG
    media_image1.png
    529
    746
    media_image1.png
    Greyscale


Regarding claim 18, as best understood, the trim element (annotated figure 3) is made of a plastic material (further taught in paragraph [0047]) suitable for metallization (film 14 is metallic or chromed as further taught in paragraph [0040]) in Blottiau.
Regarding claim 19, the trim element (annotated figure 3) is made of acrylonitrile butadiene styrene (further taught in paragraph [0047]) in Blottiau.
Regarding claim 20, the electrically conductive layer is part of a product by process limitation (i.e. the electrically conductive layer is what is used to coat the trim element in metal as detailed in applicant’s disclosure) and as the trim element (annotated figure 3) in Blottiau is suitable for metallization as noted with claim 18 the layer to perform the metallization is rejected with the product (see MPEP 2113).
Regarding claim 21, the trim element (annotated figure 3) is made of a thermoplastic plastic material (further taught in paragraph [0047]) in Blottiau.
Regarding claim 22, the trim element (annotated figure 3) is made of at least one of the group consisting of styrene block copolymer-based thermoplastic elastomer material, thermoplastic vulcanizate, polymethyl methacrylate, polycarbonate/ acrylonitrile butadiene styrene, styrene acrylonitrile and acrylester styrene acrylonitrile (both polymethyl methacrylate and acrylonitrile butadiene styrene are in list  of materials in paragraph [0047]) in Blottiau.
Regarding claim 23, wherein the securing element (11a’) is made of fiber composite material (further taught in paragraph [0047]) in Blottiau.

Regarding claim 25, the fiber reinforcement includes glass fibers and/or carbon fibers (glass fibers are in list of potential fibers in paragraph [0047]) in Blottiau.
Regarding claim 26, the sealing strip (12’) is made of a thermoplastic polymer (thermoplastic vulcanizate taught in paragraph [0048]) in Blottiau.
Regarding claim 27, the sealing strip (12’) is made of thermoplastic vulcanizate (paragraph [0048]) in Blottiau.
Regarding claim 28, the securing element (11a’) has a clamping and/or locking member  (portion of 11e’ shown in annotated figure 3 above) that protrudes from the main member (annotated figure 3) and is arranged so as to form an insertion slot between the clamping and/or locking member (annotated figure 3) and the connection member (11b’), the body flange being insertable in the insertion slot (further taught in paragraphs [0040], [0046], [0086]-[0087], and [0093] with securing member 11a’ clamping onto vehicle body support portion) to secure the sealing device (12’) in Blottiau.
Regarding claim 29, the clamping and/or locking member (annotated figure 3) and the connection member (11b’) are provided so that the sealing device (12’) when arranged by clamping and/or locking action of the clamping and/or locking member (annotated figure 3) and the connection member (12’) is securable to the body flange (as further taught in paragraphs [0040], [0046], [0086]-[0087], and [0093]) in Blottiau.

Claim(s) 16, 32, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent 5317835 to Dupuy (hereinafter Dupuy).


    PNG
    media_image2.png
    587
    424
    media_image2.png
    Greyscale

Regarding claim 32, the device further includes an additional sealing strip (412) connectable to the securing element (432) in Dupuy.

33. (New) The device according to claim 32, wherein the additional sealing strip (412) and the securing element (432) are adapted to each other in terms of shape so as to be independently retained on one another when connected together (i.e. the additional sealing strip 412 positively engages the securing member 432) in Dupuy.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blottiau in view of JP 2002512915.
Regarding claims 30 and 31, neither the connection member nor the clamping and/or locking member have recesses for receiving pins in Blottiau.  Recesses with pins are shown in JP 2002512915 in figures 1 and 2 where member (28) has pin (54) extending through a recess in securing member (22).  When provided to the sealing member (12’) of Blottiau, the pin would extend through the securing member (11a’) and then abut the body flange as the securing member (11a’) abuts the flange.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device for edge sealing of Blottiau with the recess and pin arrangement of JP 2002512915 because recesses and pins provided the known benefit of securing members together and thereby making a better connected structure when formed of multiple parts (the sealing strip and securing element in the present case).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak